As filed with the Securities and Exchange Commission on May 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08685 Rochdale Investment Trust (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, New York 10022-6837 (Address of principal executive offices) (Zip code) Garrett R. D’Alessandro 570 Lexington Avenue New York, New York 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. Rochdale Dividend & Income Portfolio Schedule of Investments March 31, 2011 (Unaudited) Shares Value COMMON STOCKS: 95.2% CONSUMER DISCRETIONARY: 8.1% Best Buy Co., Inc. $ Garmin Ltd. (b) Mattel, Inc. McDonald's Corp. Regal Entertainment Group - Class A Stein Mart, Inc. CONSUMER STAPLES: 21.2% Altria Group, Inc. B & G Foods, Inc. - Class A BJ's Wholesale Club, Inc. (a) General Mills, Inc. H.J. Heinz & Co. Hershey Co./The Imperial Tobacco Group PLC (b) J.M. Smucker Co./The Kimberly-Clark Corp. Kraft Foods, Inc. - Class A Lancaster Colony Corp. Lorillard, Inc. Philip Morris International Inc. Procter & Gamble Co./The Reynolds American, Inc. Sysco Corp. Unilever Plc - ADR (b) Vector Group Ltd. Wal-Mart Stores, Inc. ENERGY: 13.2% Buckeye Partners LP Chevron Corp. Crestwood Midstream Partners LP Dorchester Minerals LP Enbridge Energy Partners LP Energy Transfer Partners LP Enterprise Products Partners LP Exxon Mobil Corp. Kinder Morgan Energy Partners LP 1 Kinder Morgan Management, LLC (a) 66 Nustar Energy LP Occidental Petroleum Corp. ONEOK Partners, LP Penn West Energy Trust (b) Plains All American Pipeline LP TransCanada Corp. (b) FINANCIALS: 3.8% Arthur J. Gallagher & Co. Cincinnati Financial Corp. Comerica, Inc. FirstMerit Corp. NBT Bancorp, Inc. Travelers Companies, Inc./The U.S. Bancorp HEALTH CARE: 5.2% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Merck & Co., Inc. Pfizer Inc. INDUSTRIALS: 4.1% 3M Co. Cooper Industries PLC - Class A (b) Deluxe Corp. General Electric Co. Honeywell International, Inc. Landauer, Inc. Olin Corp. Weyerhaeuser Co. INFORMATION TECHNOLOGY & TELECOMMUNICATION SERVICES: 10.0% AT&T, Inc. Cellcom Israel Ltd. (b) CenturyTel, Inc. Consolidated Communications Holdings, Inc. Deutsche Telekom AG - ADR (b) Frontier Communications Corp. Intel Corp. Verizon Communications, Inc. Windstream Corp. MATERIALS: 1.7% Acadian Timber Corp. (b) E.I. du Pont de Nemours & Co. Southern Copper Corp. REITS: 12.3% Apartment Investment & Management Co. - Class A Camden Property Trust CommonWealth REIT Entertainment Properties Trust Health Care Property Investors, Inc. Health Care REIT, Inc. Healthcare Realty Trust, Inc. Liberty Property Trust National Retail Properties Inc. Nationwide Health Properties, Inc. Pennsylvania Real Estate Investment Trust Senior Housing Properties Trust Sovran Self Storage, Inc. Tanger Factory Outlet Centers, Inc. Washington Real Estate Investment Trust SHIPPING & TRANSPORTATION: 2.5% Fly Leasing Ltd. - ADR (b) Jazz Air Income Fund (b) Knightsbridge Tankers Ltd. (b) Nordic American Tanker Shipping Limited (b) UTILITIES: 13.1% Amerigas Partners LP Atmos Energy Corp. Cleco Corp. DTE Energy Co. Duke Energy Corp. EQT Corp. Ferrellgas Partners LP FirstEnergy Corp. Hawaiian Electric Industries, Inc. ITC Holdings Corp. National Fuel Gas Co. Northeast Utilities Northwest Natural Gas Co. NSTAR OGE Energy Corp. Pinnacle West Capital Corp. Portland General Electric Co. PPL Corporation Progress Energy, Inc. Spectra Energy Corp. Suburban Propane Partners LP UIL Holdings Corp. United Utilities Group Plc - ADR (b) TOTAL COMMON STOCKS (Cost $60,674,054) PREFERRED STOCK: 0.4% REITS: 0.4% First Potomac Reality Trust Public Storage TOTAL PREFERRED STOCK (Cost $294,000) SHORT TERM INVESTMENT: 4.4% MONEY MARKET INVESTMENT: 4.4% Fidelity Institutional Money Market Portfolio, 0.21% (c) TOTAL SHORT TERM INVESTMENT (Cost $3,441,431) TOTAL INVESTMENTS (Cost $64,409,485), 100.0% LIABILITIES IN EXCESS OF OTHER ASSETS, 0.0% ) TOTAL NET ASSETS, 100.0% $ (a) Non Income Producing. (b) Foreign Security. (c) 7-Day Yield. ADR American Depository Receipt. Rochdale Dividend & Income Portfolio SCHEDULE OF INVESTMENTS at March 31, 2011, Continued Summary of Fair Value Exposure (Unaudited) The Portfolio has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. Various inputs are used in determining the value of the Portfolio's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Trust has the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Trust’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Portfolio's investments as of March 31, 2011: Level 1 Level 2 Level 3 Total Common Stock Consumer Discretionary $ $
